5 A.3d 491 (2010)
298 Conn. 931
Leonard PAOLETTA
v.
ANCHOR REEF CLUB AT BRANFORD, LLC, et al.
Supreme Court of Connecticut.
Decided October 14, 2010.
Daniel Shepro, Stratford, in support of the petition.
Edward P. McCreery III, Bridgeport and John H. Van Lenten, in opposition.
The petition by the defendants Nicholas Owen and Iron Works Development of Branford, LLC, for certification for appeal from the Appellate Court, 123 Conn.App. 402, 1 A.3d 1238 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.